191 F.2d 859
Steve TAYLOR and Jennie Taylor, Appellants,v.Tighe E. WOODS, Housing Expediter, Appellee.
No. 11314.
United States Court of Appeals Sixth Circuit.
October 10, 1951.

Appeal from the United States District Court for the Northern District of Ohio, Eastern Division at Cleveland; Arthur F. Lederle, Judge.
Orgill, Maschke, Wickham & Loux, Cleveland, Ohio, Cornelius Maloney and L. F. Loux, Cleveland, Ohio, of counsel, for appellants.
Paul Marshall, Cleveland, Ohio, Walter Rochow, Washington, D. C., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the District Court found appellant Steve Taylor guilty of contempt of court in failing to make restitution in accordance with the order of the District Court entered October 21, 1949;


3
And it appearing that the court found that appellant Steve Taylor is financially able to comply with the order of the court, but knowingly, willfully, and intentionally disobeyed the order of the District Court;


4
And it further appearing that the findings of the court are amply supported by the record, and no reversible error being shown:


5
The order of the District Court is hereby affirmed.